DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is responsive to the RCEE filed on 4/5/22.   
Claim(s) 1, 3-4, 8, 10, 12 & 21-32 is/are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, 12, 23, 28-29 & 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Harshbarger, U.S. Patent/Pub. No. 2007/0118801 A1, and Kline, U.S. Pub. No. 2012/022663 A1, and further in view of Rathod, U.S. Pat. No. 10,289,287 B2. 
As to claim 1, Harshbarger teaches a server, comprising: 
one or more computer processor device; and 
memory storing instructions to configure the system, when the instructions are executed by the one or more computer processor devices, to perform operations comprising: 
maintaining a plurality of stories available for online viewing, each story comprising an ephemeral collection of messages assigned to the respective story, wherein maintaining the plurality of stories comprises (Harshbarger, figure 21; page 2, paragraph 28-29; i.e., [0028] Scene objects or scenes 118 organize frames 102 in a playback sequence in which, after each frame is rendered, the next frame in the sequence is played. Because the content elements of a frame are organized as a single object, the frames within a scene may be easily rearranged. Scenes
may optionally contain their own audio elements 120 which play simultaneously as frames are rendered. This allows audio to span over the content elements of multiple frames; [0029] The highest level object in such embodiments is the story object or story 122 which contains one or more scenes 118. Story 122 may also contain options 124 for rendering the story at playback time. For example, one such option could provide different playback modes such as a linear mode in which each scene plays back to back in a stated order, or an index mode in which the viewer is presented with a list of scenes to play in any desired order), 
from the server system, causing display of a set of story icons in a graphical user interface (GUI) for a messaging application executed on a user device in communication with the server system, each story icon representing a respective story in an available story list that indicates the plurality of stories available for online viewing, and wherein each story icon is an UI element that is user-selectable to trigger automated sequential replay of the respectively corresponding story (Harshbarger. Table 6, figure 21; page 9, paragraph 105-106; i.e., [0105] According to a specific embodiment, Inbox list 1908 lists stories which have been sent to the member, stories to which the member has "subscribed," or any other stories which have been distributed in some manner to the member. As with My Stories list 1904, the entries in Inbox list 1908 may be presented in reverse chronological order, or alphabetically, e.g., by story name or the names of channels to which the member has subscribed). 
But Harshbarger failed to teach the claim limitation wherein posting an ephemeral message to a particular one of the plurality of stories, wherein said ephemeral message has an associated available period; removing said ephemeral message from the particular story in response to expiry of the associated availability period of the message; responsive to satisfaction of a predefined expiry criterion for one of the stories in the available story list, automatically excluding the story icon for the expired story from the set of story icons displayed in the GUI, thereby making the expired story unavailable for online viewing via the GUI on the user device.
However, Kline teaches the limitation wherein removing said ephemeral message from the particular story in response to expiry of the associated availability period of the message (Kline, page 3, paragraph 39; page 6, paragraph 76; i.e., [0039] Client application 110 may include a default feature, which may be overridden, by which any enablement of the share mode is only for a pre-set amount of time. The pre-set amount of time may be dynamically selected by user 110 or it may be subject to a default time limit, e.g., two hours. Regardless of the pre-set amount of time or how the expiration time setting is established; [0076] Deleting photos involves permanently removing the photo from the image-storage unit 540. Recycling photos involves placing the photo into a queue of files to be deleted later. This queue is sometimes called the "trash" or "recycle bin); responsive to satisfaction of a predefined expiry criterion for one of the stories in the available story list, automatically excluding the story icon for the expired story from the set of story icons displayed in the GUI, thereby making the expired story unavailable for online viewing via the GUI on the user device (Kline, page 6, paragraph 76; i.e., Kline, page 3, paragraph 39; page 6, paragraph 76; i.e., [0039] Client application 110 may include a default feature, which may be overridden, by which any enablement of the share mode is only for a pre-set amount of time. The pre-set amount of time may be dynamically selected by user 110 or it may be subject to a default time limit, e.g., two hours. Regardless of the pre-set amount of time or how the expiration time setting is established; [0076] Deleting photos involves permanently removing the photo from the image-storage unit 540. Recycling photos involves placing the photo into a queue of files to be deleted later. This queue is sometimes called the "trash" or "recycle bin).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Harshbarger to substitute digital media from Kline for my stories list from Harshbarger to share digital media in real time that will only gain in prevalence (Kline, page 1, paragraph 4).
However, Rathod teaches the limitation wherein posting an ephemeral message to a particular one of the plurality of stories, wherein said ephemeral message has an associated available period (Rathod, figure 3-4, 7; col 8, lines 3-10 & 27-45; i.e., default privacy settings for sending, sharing, posting, publishing and/or live-streaming captured or recorded media, including photos, videos, voice & contents to/at/on one or more contacts and/or group(s) of contacts add/or sources and/or destinations. Users may apply privacy settings for a particular duration or period of time (e.g. set number of seconds) for auto removing or auto-disappearing of shared contents. Various options 440/460 may be available to the user, including send text messages 450/465, share emoticons 466, send voice message(s) 467, share location information 468, add said captured or shared media to user's one or more selected stories 469, and/or apply privacy settings for who can view the user's one or more stories, including a set period of time or duration for expiration (e.g. 24 hours), a duration or period of time ( e.g. 11U111ber of seconds) for auto-removing shared contents and/or chat conversations).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Harshbarger to substitute shared information from Rathod for list of scenes from Harshbarger to improve existing media capture and sharing technology (Rathod, col 4, lines 10-25).
As to claim 8, Harshbarger-Kline-Rathod teaches the server as recited in claim 1 wherein the memory storing instructions executed by the processor includes instructions to, responsive to a view request for a selected story, perform automated sequential replay of the selected story such that the automated sequential replay comprises automatically displaying the messages of the respective story, such that the messages are displayed one at a time for respective display intervals, and are automatically displayed one after the other in a predefined display sequence (Harshbarger, figure 21; page 2, paragraph 28-29; i.e., [0028] Scene objects or scenes 118 organize frames 102 in a playback sequence in which, after each frame is rendered, the next frame in the sequence is played. Because the content elements of a frame are organized as a single object, the frames within a scene may be easily rearranged. Scenes may optionally contain their own audio elements 120 which play simultaneously as frames are rendered. This allows audio to span over the content elements of multiple frames; [0029] The highest level object in such embodiments is the story object or story 122 which contains one or more scenes 118. Story 122 may also contain options 124 for rendering the story at playback time. For example, one such option could provide different playback modes such as a linear mode in which each scene plays back to back in a stated order, or an index mode in which the viewer is presented with a list of scenes to play in any desired order).
As to claim 12, Harshbarger-Kline-Rathod teaches the server as recited in claim 1. But Harshbarger-Rathod failed to teach the claim limitation wherein instructions further configure the server system to automatically assign to each of the messages the expiry time of its respective availability period as default period of time subsequent to posting of the respective message to the corresponding story by an associated user. 
However, Kline teaches the limitation wherein instructions further configure the server system to automatically assign to each of the messages the expiry time of its respective availability period as default period of time subsequent to posting of the respective message to the corresponding story by an associated user (Kline, page 6, paragraph 76; i.e., Kline, page 3, paragraph 39; page 6, paragraph 76; i.e., [0039] Client application 110 may include a default feature, which may be overridden, by which any enablement of the share mode is only for a pre-set amount of time. The pre-set amount of time may be dynamically selected by user 110 or it may be subject to a default time limit, e.g., two hours. Regardless of the pre-set amount of time or how the expiration time setting is established).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Harshbarger-Rathod to substitute digital media from Kline for my stories list from Harshbarger-Rathod to share digital media in real time that will only gain in prevalence (Kline, page 1, paragraph 4).
As to claim 28, Harshbarger-Kline-Rathod teaches the method as recited in claim 23.  But Harshbarger-Kline-Rathod failed to teach the claim limitation wherein the messages in each story are ephemeral messages having respective availability periods, at least a plurality of which expire at different respective expiry times, the method further including: for each of the messages, automatically removing the respective message from its corresponding story upon expiry of the corresponding availability period for that message, so that the removed message is excluded from subsequent instances of the automated sequential replay of the corresponding story.
However, Kline teaches the limitation wherein the messages in each story are ephemeral messages having respective availability periods, at least a plurality of which expire at different respective expiry times, the method further including: for each of the messages, automatically removing the respective message from its corresponding story upon expiry of the corresponding availability period for that message, so that the removed message is excluded from subsequent instances of the automated sequential replay of the corresponding story (Kline, page 6, paragraph 76; i.e., Kline, page 3, paragraph 39; page 6, paragraph 76; i.e., [0039] Client application 110 may include a default feature, which may be overridden, by which any enablement of the share mode is only for a pre-set amount of time. The pre-set amount of time may be dynamically selected by user 110 or it may be subject to a default time limit, e.g., two hours. Regardless of the pre-set amount of time or how the expiration time setting is established; [0076] Deleting photos involves permanently removing the photo from the image-storage unit 540. Recycling photos involves placing the photo into a queue of files to be deleted later. This queue is sometimes called the "trash" or "recycle bin).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Harshbarger-Rathod to substitute digital media from Kline for my stories list from Harshbarger-Rathod to share digital media in real time that will only gain in prevalence (Kline, page 1, paragraph 4).

Claim(s) 23 & 32 are directed to a method and non-transitory computer readable medium claims and they do not teach or further define over the limitations recited in claim(s) 1.  Therefore, claim(s) 23 & 32 are also rejected for similar reasons set forth in claim(s) 1.
Claim(s) 28 is/are directed to a method and non-transitory computer readable medium claims and they do not teach or further define over the limitations recited in claim(s) 8.  Therefore, claim(s) 28 is/are also rejected for similar reasons set forth in claim(s) 8.
Claim(s) 29 is/are directed to a method and non-transitory computer readable medium claims and they do not teach or further define over the limitations recited in claim(s) 12.  Therefore, claim(s) 29 is/are also rejected for similar reasons set forth in claim(s) 12.


Claim(s) 3 & 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Harshbarger, U.S. Patent/Pub. No. 2007/0118801 A1, in view of Kline, U.S. Pub. No. 2012/022663 A1, and Rathod, U.S. Pat. No. 10,289,287 B2, and further in view of Daimon, U.S. Patent/Pub. No. 2003/0052925 A1.
As to claim 3, Harshbarger-Kline-Rathod teaches the server as recited in claim 1.  But Harshbarger-Kline-Rathod failed to teach the claim limitation wherein the instructions to display the GUI includes instructions to display, in association with each story icon, a respective last posting indicium indicative of the posting time of the last posted message in the corresponding story.
However, Daimon teaches the limitation wherein the instructions to display the GUI includes instructions to display, in association with each story icon, a respective last posting indicium indicative of the posting time of the last posted message in the corresponding story (Daimon, page 1, paragraph 8; i.e., [0008] On the listings of the above mentioned example, a predetermined number (five articles in this example) of articles are displayed after being extracted from all recorded
articles in order from the latest recording date).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harshbarger-Kline-Rathod in view of Daimon so that the system would be able to sort the display accordingly.  One would be motivated to do so to present the most important information first (see Daimon, page 1, paragraph 10). 

Claim(s) 26 is/are directed to a method and non-transitory computer readable medium claims and they do not teach or further define over the limitations recited in claim(s) 3.  Therefore, claim(s) 26 is/are also rejected for similar reasons set forth in claim(s) 3.



Claim(s) 4 & 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Harshbarger, U.S. Patent/Pub. No. 2007/0118801 A1, in view of Kline, U.S. Pub. No. 2012/022663 A1, and Rathod, U.S. Pat. No. 10,289,287 B2, and Daimon, U.S. Patent/Pub. No. 2003/0052925 A1, and further in view of Srinivasan, U.S. Pub. No. 2015/0193685 A1.
As to claim 4, Harshbarger-Kline-Rathod-Daimon teaches the server as recited in claim 3.  But Harshbarger-Kline-Rathod-Daimon failed to teach the claim limitation wherein the last posting indicium presents a time interval elapsed since the posting time of the corresponding last posted message. 
However, Srinivasan teaches the limitation wherein the last posting indicium presents a time interval elapsed since the posting time of the corresponding last posted message (Srinivasan, page 4, paragraph 44; page 5, paragraph 50; page 7, paragraph 64; i.e., calculate the elapsed time from the most recent posting or the last post; also provide (equivalent to display) the post metadata indicate the post category, the time since the author last posted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harshbarger-Kline-Rathod-Daimon in view of Srinivasan so that the system would be able to generate the prediction model of the time posting.  One would be motivated to do so to predict the level of interest over time (see Srinivasan, page 1, paragraph 4).

Claim(s) 27 is/are directed to a method and non-transitory computer readable medium claims and they do not teach or further define over the limitations recited in claim(s) 4.  Therefore, claim(s) 27 is also rejected for similar reasons set forth in claim(s) 4.


Claim(s) 10, 21-22, 24-25 & 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Harshbarger, U.S. Patent/Pub. No. 2007/0118801 A1, in view of Kline, U.S. Pub. No. 2012/022663 A1, and Rathod, U.S. Pat. No. 10,289,287 B2, and further in view of Srinivasan, U.S. Pub. No. 2015/0193685 A1.
As to claim 10, Harshbarger-Kline-Rathod teaches the server system as recited in claim 8. But Harshbarger-Kline-Rathod failed to teach the claim limitation wherein the predefined display sequence comprises arrangement of the corresponding collection of messages in chronological order according to their respective posting times, such that an oldest one of the collection of messages, having the earliest respective posting time, is displayed first in the display sequence. 
However, Srinivasan teaches the limitation wherein the predefined display sequence comprises arrangement of the corresponding collection of messages in chronological order according to their respective posting times, such that an oldest one of the collection of messages, having the earliest respective posting time, is displayed first in the display sequence (Srinivasan, page 4, paragraph 44; page 5, paragraph 50; page 7, paragraph 64; i.e., calculate the elapsed time from the most recent posting or the last post; also provide (equivalent to display) the post metadata indicate the post category, the time since the author last posted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harshbarger-Kline-Rathod in view of Srinivasan so that the system would be able to generate the prediction model of the time posting.  One would be motivated to do so to predict the level of interest over time (see Srinivasan, page 1, paragraph 4).
As to claim 21, Harshbarger-Kline-Rathod teaches the server as recited in claim 1. But Harshbarger-Kline-Rathod failed to teach the claim limitation wherein the set of story icons are automatically arranged in the GUI in a display order based on a posting time of a last posted message in each respective story.
However, Srinivasan teaches the limitation wherein the set of story icons are automatically arranged in the GUI in a display order based on a posting time of a last posted message in each respective story (Srinivasan, page 4, paragraph 44; page 5, paragraph 50; page 7, paragraph 64; i.e., calculate the elapsed time from the most recent posting or the last post; also provide (equivalent to display) the post metadata indicate the post category, the time since the author last posted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harshbarger-Kline-Rathod in view of Srinivasan so that the system would be able to generate the prediction model of the time posting.  One would be motivated to do so to predict the level of interest over time (see Srinivasan, page 1, paragraph 4).
As to claim 22, Harshbarger-Kline-Rathod-Srinivasan teaches the server as recited in claim 21.  But Harshbarger-Kline-Rathod failed to teach the claim limitation wherein the display order of the story icons is arranged in reverse chronological order, so that the story icon for that story whose last message posting time is most recent is positioned first in the display order.
However, Srinivasan teaches the limitation wherein the display order of the story icons is arranged in reverse chronological order, so that the story icon for that story whose last message posting time is most recent is positioned first in the display order (Srinivasan, page 4, paragraph 44; page 5, paragraph 50; page 7, paragraph 64; i.e., calculate the elapsed time from the most recent posting or the last post; also provide (equivalent to display) the post metadata indicate the post category, the time since the author last posted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harshbarger-Kline-Rathod in view of Srinivasan so that the system would be able to generate the prediction model of the time posting.  One would be motivated to do so to predict the level of interest over time (see Srinivasan, page 1, paragraph 4)

Claim(s) 24 is/are directed to a method and non-transitory computer readable medium claims and they do not teach or further define over the limitations recited in claim(s) 21.  Therefore, claim(s) 24 is/are also rejected for similar reasons set forth in claim(s) 21.
Claim(s) 31 is/are directed to a method and non-transitory computer readable medium claims and they do not teach or further define over the limitations recited in claim(s) 10.  Therefore, claim(s) 31 is/are also rejected for similar reasons set forth in claim(s) 10.
Claim(s) 25 is/are directed to a method and non-transitory computer readable medium claims and they do not teach or further define over the limitations recited in claim(s) 22.  Therefore, claim(s) 25 is/are also rejected for similar reasons set forth in claim(s) 22.


Listing of Relevant Arts
Siegel, U.S. Patent/Pub. No. US 20030014400 A1 discloses episode availability period expires and duration.

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUONG NGUYEN/Primary Examiner, Art Unit 2449